

NINTH PROMISSORY NOTE EXTENSION- JMA   IX
Initial Note:
$25,000 (Twenty Five Thousand Dollars)
Dated: July 10, 2007
Principal Amount
State of Nevada



Funding Date- On or before July 11, 2007
Due Date of Note October 11, 2007
FOR VALUE RECEIVED, Twenty Five Thousand Dollars ($25,000), the undersigned,
Indigo-Energy, Inc., a Nevada Corporation, located at 701 N. Green Valley
Parkway, Suite 200, Henderson, NV 89074 (Borrowers) hereby promises to pay to
the order of Publishers Development Services, Inc., a business, located at 101
South Main Street, Fon du Lac, WI, 54935 (920-922-4864) (Maker) the sum of
$25,000 (Twenty Five Thousand Dollars).  Said sum shall be paid in the manner
following:
This Promissory Note shall bear Interest at ten percent (10%) per annum from the
Funding Date to the Due Date.
At the Due Date Borrower will repay the Note in the following manner:
Borrower will repay the Principal Amount along with accrued Interest within 10
days of the Due Date via check to the Makers address above.


First Promissory Note Extension-
Second Promissory Note Extension-
Through January 11, 2008
Through February 29, 2008
   
Third Promissory Note Extension-
 Fourth Promissory Note Extension
Through June 30, 2008
Through July 31, 2008
   
Fifth Promissory note Extension
Sixth Promissory Note Extension
Through September 30, 2008
Through 12-31-2008
   
Seventh Promissory Note Extension
Eighth Promissory Note Extension
Through March 31, 2009
Through June 30, 2009



Ninth Promissory Note Extension


The Maker hereby agrees to further extend the Due Date of the Initial Note to
September 30, 2009 for an additional consideration of one-hundred fifty thousand
(150,000) shares of 144 restricted common stock of the Borrower, said stock to
be issued within 30 days of signing of this Promissory Note Extension in the
name of Janelle Anderson.


Signed the date recorded below:


   
 
   
 
Stanley L. Teeple
 
Date
 
Indigo-Energy, Inc.
     



Accepted by Maker:


   
 
   
 
Janelle M. Anderson, an individual
 
Date
 

 
PromNoteExtension IX-JMA
 
 
 

--------------------------------------------------------------------------------

 